                Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                Case No. 6:21-cv-0208


                v.                                       JURY TRIAL DEMANDED


     ADECCO USA, INC.,

                Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Adecco USA, Inc. (“Defendant”), and alleges, upon information and belief, as

follows:

                                            THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      Upon information and belief, Adecco USA, Inc. (“Adecco”) is a domestic corporation organized

        and existing under the laws of Delaware, with a principal place of business located 10151

        Deerwood Park Blvd., Ste. 101, Jacksonville, Florida 32256. Adecco may be served through its

        registered agent in the State of Texas at CT Corporation System, 1999 Bryan St., Ste. 900,

        Dallas, Texas 75201-3136.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            1
              Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 2 of 21




3.   Upon information and belief, Adecco sells and offers to sell products and services throughout the

     State of Texas, including in this judicial District, and introduces services via its infringing

     systems into the stream of commerce knowing and intending that they would be extensively used

     in the State of Texas and in this judicial District.        Upon information and belief, Adecco

     specifically targets customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

4.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

5.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and apps) its services in the State of

     Texas and in this District. Defendant has purposefully and voluntarily made its infringing

     systems available to residents of this District and into the stream of commerce with the intention

     and expectation that they will be purchased and used by consumers in this District.

6.   Upon information and belief, Defendant maintains a regular and established place of business in

     the State of Texas and specifically within this District. Specifically, Defendant maintains an

     office in Waco, Texas (See Figure 1 below).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             2
                  Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 3 of 21




                                                       Figure 11


7.      Venue is proper in the Eastern District of Texas as to Defendant pursuant to at least 28 U.S.C. §§

        1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established place of

        business in this District.

                                               PATENTS-IN-SUIT

8.      GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

        Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

        ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

9.      The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

        the United States Code.

10.     The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

        Joao.

1
 Source, as visited on March 4, 2021: https://www.adeccousa.com/locations/branches/texas-
usa/?location=texas+%20usa&distance=50&latitude=31.9685988&longitude=-99.9018131


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              3
               Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 4 of 21




11.   The priority date of each of the GGS Patents is at least as early as July 31, 1999.

12.   The GGS Patents each include numerous claims defining distinct inventions.

13.   During prosecution of the ’864 Patent, the patent examiner considered whether the claims of the

      ’864 Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s

      decision in Alice. The patent examiner found that the claims are in fact patent eligible under 35

      USC §101 because all pending claims are directed to patent-eligible subject matter, none of the

      pending claims are directed to an abstract idea and there would be no preemption of the abstract

      idea or the field of the abstract idea.

14.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent and

      the ’086 Patent (the “Asserted Patents”).

15.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

16.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             4
               Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 5 of 21




      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

17.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Adecco.com was still several years away.

18.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

19.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

20.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

21.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              5
                Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 6 of 21




22.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

23.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

24.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

25.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
               Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 7 of 21




      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

26.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

27.   The claims of the Asserted Patents are properly issued, valid, and enforceable.

                             THE ACCUSED INSTRUMENTALITIES

28.   Upon information and belief, Defendant provides a web platform hosted on a server

      (www.adeccousa.com) comprising memory, processors, transmitters and/or receivers for the

      recruitment process where employers post jobs to hire candidates and candidates search for the

      relevant job opportunities (“Accused Instrumentalities”). A candidate makes a profile comprising

      professional and personal details along with the resume. To find jobs, candidates fill in the job

      title and the preferred geographic location (zip code) of their desired job.

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

29.   Plaintiff incorporates the above paragraphs by reference.

30.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           7
                     Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 8 of 21




31.        Upon information and belief, Defendant owns and controls the operation of the Accused

           Instrumentalities and generates substantial financial revenues therefrom.

32.        Upon information and belief, Defendant has directly infringed and continues to directly infringe

           at least Claims 1, 3, 7, 12 and 53 of the ’194 Patent by making, using, importing, selling, and/or,

           offering for sale the Accused Instrumentalities.

33.        Upon information and belief, the Accused Instrumentalities comprise an apparatus for providing

           recruitment information.         For example, Defendant provides a web platform hosted on

           adeccousa.com server infrastructure comprising memory, processors, transmitters and/or

           receivers for the recruitment process where employers post jobs to hire the candidates and

           candidates search for the relevant job opportunities. Candidates make a profile comprising

           professional and personal details along with the resume. To find jobs, candidates fill in the job

           title and the preferred geographic location of the job. See Figures 2-7 below.




                                                         Figure 22




2
    Source, as visited on March 4, 2021: https://www.adeccousa.com/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  8
                  Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 9 of 21




                                                       Figure 33




                                                       Figure 44




                                                       Figure 55
3
  Source, as visited on January 28, 2021: , https://www.adeccousa.com/jobs/job-search/
4
  Source, as visited on March 4, 2021: https://www.adeccousa.com/working-with-a-staffing-agency/
5
  Source, as visited on March 4, 2021: https://www.adeccousa.com/myadeccoapp/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         9
                    Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 10 of 21




                                                          Figure 66




                                                          Figure 77

34.        Upon information and belief, Defendant’s Accused Instrumentalities include a memory device

           for storing information regarding at least one of a job opening, a position, an assignment, a

           contract, and a project, and information regarding a job search request. For example, Defendant’s

6
    Source, as visited on March 4, 2021: https://www.adeccousa.com/employers/
7
    Source, as visited on March 4, 2021: https://www.adeccousa.com/employers/staffing-solutions/staffing-services/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                           10
                    Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 11 of 21




           web platform hosted on an adeccousa.com server comprises storage to store and provide

           information regarding all available job opportunities (“a job opening, a position”) posted by

           employers to candidates searching for a job. The candidate searches for the job using job title

           and/or location and in response gets the list of all relevant job openings stored in storage at

           server. See Figures 2-5 above. See also Figure 8 below.




                                                          Figure 88

35.        Upon information and belief, Defendant’s Accused Instrumentalities include a processing device

           for processing information regarding the job search request upon a detection of an occurrence of

           a searching event, wherein the processing device is programmed to detect the occurrence of the

           searching event, wherein the processing device utilizes information regarding the at least one of

           a job opening, a position, an assignment, a contract, and a project, stored in the memory device,

           and further wherein the processing device generates a message containing information regarding

8
    Source, as visited on January 28, 2021: https://www.adeccousa.com/jobs/job-search/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               11
                    Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 12 of 21




           at least one of a job opening, a position, an assignment, a contract, and a project, wherein the

           message is responsive to the job search request. For example, Defendant’s web platform hosted

           on an adeccousa.com server comprises processors to process the candidate’s search request for

           available jobs (“job search request”). Defendant’s platform allows candidates to do job searches

           where the candidates get options to put filters including but not limited to Category, State, City

           and Contract Type. Defendant’s platform utilizes the stored information regarding the available

           jobs and gives a relevant list to the candidate (“message is responsive to the job search request”)

           based on the job title, location, Category, State, City and/or Contract Type. Each job in the list

           when clicked shows the information regarding that job (“a message containing information

           regarding at least one of a job opening”). See Figures 4 and 5 above. See also Figures 9-12

           below.




                                                          Figure 99




9
    Source, as visited on January 28, 2021 (job search performed): https://www.adeccousa.com/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 12
                  Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 13 of 21




                                                      Figure 1010




                                                      Figure 1111




10
   Source, as visited on January 28, 2021 (job search performed): https://www.adeccousa.com/jobs/job-
search/?k=engineer&l=new+york%2c+ny&xy=40.7128%2C-74.0060&display=10
11
   Source, as visited on January 28, 2021 (job search performed): https://www.adeccousa.com/jobs/job-
search/?k=engineer&l=new+york%2c+ny&xy=40.7128%2C-74.0060&display=10


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              13
                  Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 14 of 21




                                                     Figure 1212

36.     Upon information and belief, Defendant’s Accused Instrumentalities further include a transmitter

        for transmitting the message to a communication device associated with an individual, wherein

        the message is transmitted to the communication device in real-time. For example, after coming

        up with the results based on a candidate’s search, Defendant’s server, comprising a transmitter,

        transmits the results in real-time to a communication device including, but not limited to, a

        laptop, smartphone and/or tablet associated with the candidate. See Figures 5, 9, 11 and 12

        above. See also Figure 13 below.




                                                     Figure 1313
12
  Source, as visited on January 28, 2021 (job search performed): https://www.adeccousa.com/jobs/maintenance-technician-
north-bergen-new-jersey/?ID=US_EN_99_027647_1563462


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                            14
                    Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 15 of 21




37.        Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

           they are activated automatically upon the occurrence of a searching event.

38.        Upon information and belief, the infringing “searching event” (See ¶ 34 above) is at least one of

           an occurrence of a new job posting by an employer or hiring entity, a posting of new or revised

           data or information from an individual or group of individuals, an event which creates an interest

           by an employer or hiring entity to fill a position, an event which creates an interest by an

           individual to seek a position, an occurrence of a recruitment initiating event, and a pre-defined or

           pre-specified at least one of date, time, time interval, and time period.

39.        Upon information and belief, Defendant’s Accused Instrumentalities are utilized on or over at

           least one of the Internet, the World Wide Web, and a wireless communication network.

40.        Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

           they store information regarding at least one of a job opening, a position, an assignment, a

           contract, and a project, and information regarding a job search request, in a memory device (See

           ¶ 34 above).

41.        Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

           the processing device detects the occurrence of a searching event (See ¶ 35 above).

42.        Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

           the processing device processes information regarding the job search request, and further to

           utilize information regarding the at least one of a job opening, a position, an assignment, a

           contract, and a project, stored in the memory device, in such processing (See ¶ 35 above).

43.        Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

           the processing device generates a message containing information regarding at least one of a job



13
     Source, as visited on March 4, 2021: https://www.adeccousa.com/myadeccoapp/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                  15
              Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 16 of 21




      opening, a position, an assignment, a contract, and a project, wherein the message is responsive

      to the job search request (See ¶ 35 above).

44.   Upon information and belief, Defendant’s Accused Instrumentalities are programmed such that

      the transmitter transmits the message to a communication device associated with an individual in

      real-time (See ¶ 36 above).

45.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

46.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

      inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

47.   On information and belief, Defendant has a policy or practice of not reviewing the patents of

      others. Further on information and belief, Defendant instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, Defendant has been

      willfully blind to the patent rights of Plaintiff.

48.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            16
               Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 17 of 21




49.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

50.   Plaintiff incorporates the above paragraphs by reference.

51.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

52.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

53.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claims 1, 5 and 14 of the ’086 Patent by making, using, importing, selling, and/or,

      offering for sale the Accused Instrumentalities.

54.   Upon information and belief, the Accused Instrumentalities comprise an apparatus for providing

      recruitment information. For example, Defendant provides an online employment service/portal

      which connects employers and job seekers and provides job opportunities to the job seekers. See

      ¶ 33 above.

55.   Upon information and belief, Defendant’s Accused Instrumentalities include a memory device,

      wherein the memory device stores information regarding at least one of a job opening, a position,

      an assignment, a contract, and a project, and further wherein the memory device stores

      information regarding a job search request or inquiry. For example, Defendant’s web platform

      hosted on an adeccousa.com server comprises storage to store and provide information regarding

      all available job opportunities (“a job opening, a position”) posted by employers to candidates

      searching for a job. The candidate searches for the job using job title and/or location and in

      response gets the list of all relevant job openings stored in storage at server. See ¶ 34 above.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               17
              Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 18 of 21




56.   Upon information and belief, Defendant’s Accused Instrumentalities include a processing device,

      wherein the processing device processes the information regarding a job search request or

      inquiry upon a detection of an occurrence of a searching event, wherein the searching event is an

      occurrence of at least one of a job posting by at least one employer or at least one hiring entity, a

      posting of new or revised data or information from at least one individual or a group of

      individuals, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an interest by at least one employer or at

      least one hiring entity to fill a position, and an event which creates an interest by at least one

      individual to seek a position, wherein the processing device automatically detects the occurrence

      of the searching event, wherein the processing device utilizes the information regarding at least

      one of a job opening, a position, an assignment, a contract, and a project, stored in the memory

      device in processing the information regarding a job search request or inquiry, and further

      wherein the processing device generates a message containing the information regarding at least

      one of a job opening, a position, an assignment, a contract, and a project, wherein the message is

      responsive to the job search request or inquiry. For example, Defendant’s web platform hosted

      on an adeccousa.com server infrastructure comprises processors to process the candidate’s search

      request for available jobs (“job search request”). To find jobs, candidates fill in the job title and

      the preferred geographic location of the job (“an employment-related event or an event which

      creates an interest by at least one individual to seek a position”). Further, Defendant’s platform

      allows candidate to change job title, geographic location, Category, State, City and Contract

      Type (“a posting of new or revised data or information from at least one individual or a group of

      individuals”). Defendant’s platform utilizes the stored information regarding the available jobs

      and gives a relevant list to the candidate (“message is responsive to the job search request”)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              18
              Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 19 of 21




      based on the job title, location, Category, State, City and/or Contract Type. Each job in the list

      when clicked shows the information regarding that job (“a message containing information

      regarding at least one of a job opening”). See ¶ 35 above.

57.   Upon information and belief, Defendant’s Accused Instrumentalities include a transmitter,

      wherein the transmitter transmits the message to a communication device associated with an

      individual. For example, after coming up with the results based on a candidate’s search,

      Defendant’s server, comprising a transmitter, transmits the results to a communication device

      including, but not limited to, a laptop, smartphone and/or tablet associated with the candidate.

      See ¶ 36 above.

58.   As described above (see ¶ 34 above), the infringing apparatus comprises a memory device,

      which stores information regarding an individual available for at least one of a job opening, a

      position, an assignment, a contract, and a project, and further wherein the memory device stores

      information regarding a job search request or inquiry. On information and belief, such

      information is transmitted to the memory device of the infringing apparatus via a receiver (see ¶

      33 above). Further on information and belief, such information originates from a communication

      device associated with the individual (via the related and/or linked web pages and mobile

      applications comprising the infringing apparatus), whereupon it is automatically received and

      stored by the infringing apparatus.

59.   As described above (see ¶ 34), the infringing “searching event” is an occurrence of a posting of

      new or revised data or information from at least one individual or a group of individuals.

60.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           19
                Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 20 of 21




       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’086 Patent.

61.    To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and

       deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

       inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

       deliberate, and/or consciously wrongful.

62.    On information and belief, Defendant has a policy or practice of not reviewing the patents of

       others. Further on information and belief, Defendant instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, Defendant has been

       willfully blind to the patent rights of Plaintiff.

63.    Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

       an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

       damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

       including treble damages, pursuant to 35 U.S.C. § 284.

64.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                         PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             20
             Case 6:21-cv-00208 Document 1 Filed 03/04/21 Page 21 of 21




     3.     Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s willful

            infringement of the Asserted Patents;

     4.     Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

     5.     Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

     6.     Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                        JURY DEMAND

     GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.



Dated: March 4, 2021                                Respectfully Submitted

                                                    /s/ René A. Vazquez
                                                    René A. Vazquez
                                                    Virginia Bar No. 41988
                                                    rvazquez@ghiplaw.com
                                                    M. Scott Fuller
                                                    Texas Bar No. 24036607
                                                    sfuller@ghiplaw.com
                                                    Randall Garteiser
                                                    Texas Bar No. 24038912
                                                    rgarteiser@ghiplaw.com
                                                    Christopher Honea
                                                    chonea@ghiplaw.com
                                                    Texas Bar No. 24059967
                                                    Thomas Fasone III
                                                    Texas Bar No. 00785382
                                                    tfasone@ghiplaw.com

                                                    GARTEISER HONEA, PLLC
                                                    119 W. Ferguson Street
                                                    Tyler, Texas 75702
                                                    Telephone: (903) 705-7420
                                                    Facsimile: (888) 908-4400

                                                    ATTORNEYS FOR
                                                    GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          21
